               Case:20-01947-jwb         Doc #:501 Filed: 07/12/2021      Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                              Chapter 7
                                     1
BARFLY VENTURES, LLC, et al,                                  Case No. 20-01947-jwb
                                                              Hon. James W. Boyd
                  Debtors.                                    Jointly Administered and
______________________________________/                       Substantively Consolidated

 ORDER AUTHORIZING EMPLOYMENT OF JAFFE RAITT HEUER & WEISS, P.C.
             AS COUNSEL FOR THE CHAPTER 7 TRUSTEE

         This matter having come before the Court upon the Application for Order Authorizing

Employment of Jaffe Raitt Heuer & Weiss, P.C. as Counsel for Chapter 7 Trustee (the

“Application”) filed by Thomas M. Bruinsma, interim Chapter 7 Trustee (the “Trustee”) of the

substantively consolidated estate of the above-captioned debtors (collectively, the “Debtors”)

seeking entry of an order authorizing and approving the employment of Jaffe Raitt Heuer &

Weiss, P.C. (“Jaffe”) as counsel to the Trustee pursuant to sections 327(a) and 328(a) of title 11

of the United States Code (the “Bankruptcy Code”) and Rule 2014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”); the Court having reviewed the Application;

and the Court having jurisdiction to consider the Application and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that the relief requested in the

Application is in the best interests of the Debtors’ estate and its creditors; and the Trustee having


1 The substantively consolidated Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC
(6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC
Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions,
LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC
(7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC
(8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC
(6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108),
HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935),
HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and
McFadden’s Restaurant Saloon)(4255).



4833-7573-8865.v1
                Case:20-01947-jwb           Doc #:501 Filed: 07/12/2021       Page 2 of 2




 provided adequate and appropriate notice of the Application under the circumstances; and after

 due deliberation and good and sufficient cause appearing therefore:

          IT IS HEREBY ORDERED THAT:

          1.         The Application is granted as set forth herein.

          2.         The Trustee is authorized to employ Jaffe as his counsel in this chapter 7 case,

 pursuant to section 327(a) and 328(a) of the Bankruptcy Code, for the purposes set forth in the

 Application and pursuant to the terms set forth in the Application, effective as of May 19, 2021;

          3.         Jaffe shall apply to the Court for allowance of compensation and reimbursement

 of expenses in accordance with section 330 and 331 of the Bankruptcy Code and applicable

 provisions of the Bankruptcy Rules, the local bankruptcy rules, and any orders of this Court;

          4.         The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry; and

          5.         The Court shall retain jurisdiction to hear and determine all matters arising from

 the implementation of this Order.

                                             [END OF ORDER]


 Prepared by:
 Jaffe Raitt Heuer & Weiss, P.C.
 Paul R. Hage (P70460)
 27777 Franklin Road, Suite 2500
 Southfield, MI 48034
 Telephone: (248) 351-3000
 phage@jaffelaw.com




IT IS SO ORDERED.

Dated July 12, 2021

                                                        2
 4833-7573-8865.v1
